Citation Nr: 0822454	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO. 06-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for left hip disability.

2. Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to May 1968. 
He had service in the Republic of Vietnam, where his awards 
and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the RO.


FINDINGS OF FACT

1. The presence of left hip disability has not been 
established.

2. Low back disability, manifested by degenerative changes, 
disc degeneration from L3 to S1; disc bulging or protrusion 
at L4-L5 and L5-S1; and mild facet degeneration at L5-S1, is 
proximately due to the veteran's service-connected 
osteoarthritis of the left knee.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a left hip disability are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).

2. The criteria for the establishment of service connection 
for a low back disability are met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left hip and low back 
disabilities are the result of an antalgic gait due to his 
service-connected left knee disability. Therefore, he 
maintains that service connection is warranted on a secondary 
basis.

After reviewing the record, the Board finds that the veteran 
does not currently have chronic, identifiable left hip 
disability. As to low back disability, the competent evidence 
of record shows that such disability is related to the 
antalgic gait caused by his service-connected osteoarthritis 
of the left knee. Therefore, service connection for low back 
disability is warranted on a secondary basis. 


VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for left hip disability 
and entitlement to service connection for low back 
disability. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In August 2005, the RO informed the veteran of the 
requirements to substantiate his claims that his left hip and 
low back disabilities had been caused or aggravated by 
disability for which service connection had already been 
established. Specifically, the RO notified the veteran that 
he had in order to establish service connection for the 
claimed disabilities, the evidence had to show current 
disability and that a service-connected disability had either 
caused or aggravated the disability for which he was seeking 
service connection. 

In December 2006, the RO also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although the notice regarding the assignment of disability 
ratings and effective dates was not sent to the veteran until 
after the November 2005 decision, any defect with respect to 
the timing of that notice was harmless error. In December 
2006, the veteran was notified that he could still submit 
evidence, appoint a representative, or appear at a hearing 
before the Board. However, he did not submit additional 
evidence or appoint a representative. Moreover, he declined 
the offer of a hearing in association with his appeal. In 
addition, the Board notes that the appeal is being allowed 
with respect to service connection for low back disability. 
Accordingly, that claim has been substantiated. The claim for 
service connection for left hip disability is being denied 
and thus no disability rating or effective date will be 
assigned. Therefore, the failure to timely notify the veteran 
of the procedure for assigning disability ratings and 
effective dates with respect to the that issue is essentially 
moot. In any event, the timing notice problems have not 
resulted in any prejudice to the veteran. 

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claims. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claims. It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. In 
this regard, he has not identified any outstanding evidence 
(that has not been sought by VA), which could be used to 
support any of his claims. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of the claims presently 
decided. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 


Analysis

The veteran does not contend, and the evidence does not show 
that left hip disability and low back disability were 
manifested in service or during the first year after his 
separation from service. Rather, he contends that such 
disabilities are due to his service-connected left knee 
disability. 

Service connection is currently in effect for osteoarthritis 
of the left knee, evaluated as 20 percent disabling and for a 
gunshot wound scar of the left leg, evaluated as 10 percent 
disabling. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to has been 
aggravated by disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Any increase 
in the severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. 38 C.F.R. § 3.310(b). Libertine v. Brown, 9 Vet. 
App. 521 (1996); Harder v. Brown, 5 Vet. App. 183 (1993).


The Left Hip

In support of his claim that a left hip disorder was caused 
by the presently service-connected left knee disorder, the 
veteran has submitted a July 2005 report from his treating 
physician, Michael G. Kennedy, M.D. Also of record is an 
October 2005 VA orthopedic examination.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  

As to Dr. Kennedy, he reported that in all likelihood, the 
veteran's gait caused him to develop degenerative changes in 
the left hip. It is noteworthy, however, that Dr. Kennedy's 
accompanying reports of magnetic resonance imaging testing 
and radiographic testing both indicated that while the 
veteran reported left hip pain, findings were "normal." In 
this regard, Dr. Kennedy's opinion stands by itself, and does 
not identify any disability, other than generalized pain. 
Under applicable law, such a generalized symptom does not 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Conversely, during a VA examination in October 2003, the 
appearance of the veteran's left hip was within normal 
limits. There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness of 
either hip. The range of hip motion was also within normal 
limits, bilaterally, a finding essentially confirmed during a 
VA examination two years later in October 2005. 

Absent competent evidence of chronic, underlying, 
identifiable disability, the veteran's complaints of left hip 
pain do not support a finding of service connection. 
The only other reports that the veteran has left hip 
disability due to his service-connected left knee disability 
come from the veteran. As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation. While he is qualified to report his various 
symptoms, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
those symptoms. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). Therefore, his opinion, 
without medical support, cannot be considered competent 
evidence of service connection for left hip disability. 

Inasmuch as the preponderance of the competent evidence of 
record shows that the veteran does not currently have 
chronic, identifiable left hip disability, service connection 
is not warranted. To that extent, the appeal is denied.


The Low Back

The veteran also seeks entitlement to service connection for 
low back disability. Unlike his left hip, however, he does 
have chronic identifiable, low back disability, including 
degenerative arthritis. Both Dr. Kennedy and the veteran's 
treating chiropractor, concur that such disability is due, at 
least in part, to the limping gait associated with the 
veteran's service-connected arthritis of the left knee. 

In October 2005, a VA examiner disagreed. He concluded, 
essentially, that the veteran did not have low back 
disability as the result of his service-connected residuals 
of the shell fragment wound of the left lower extremity. 
However, he limited his conclusion to a potential 
relationship between the veteran's service-connected 
residuals of a shell fragment wound and the low back 
disability. The examiner stated that the original wound had 
been superficial in nature and found it unlikely that the 
residuals of such a wound would lead to low back disability. 
That opinion, however, did not address the relationship 
between the veteran's service-connected osteoarthritis of the 
left knee and the development of low back disability. 
Although the VA examiner did not report a definite etiologic 
relationship between the two, he recognized that the veteran 
had developed pain and discomfort in his lumbosacral spine as 
a result of the limp associated with the service-connected 
osteoarthritis in the his left knee. Given the reports from 
the veteran's private health care providers, such evidence 
tends to support the veteran's claim. 

At the very least, there is an approximate balance of 
evidence both for and against the claim that the veteran's 
low back disability is the result of his service-connected 
osteoarthritis of the left knee. Under such circumstances, 
all reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. Accordingly, service 
connection for low back disability is warranted on a 
secondary basis. To that extent, the appeal is allowed.

	
	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for left hip disability is denied.

Service connection for low back disability is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


